TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00198-CV


C. B. Thomson, Chief Surveyor, Texas General Land Office, Appellant

v.

W. L. Dixon, A. W. Witcher, and Barton McDonald, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN204568, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The parties have filed an agreed motion to dismiss.  We grant the motion and dismiss
the appeal.  Tex. R. App. P. 42.1(a)(2).


  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Agreed Motion
Filed:   June 19, 2003